 


110 HR 595 IH: Stimulating Leadership in Limiting Expenditures (or ‘SLICE’) Act of 2007
U.S. House of Representatives
2007-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 595 
IN THE HOUSE OF REPRESENTATIVES 
 
January 19, 2007 
Mr. Udall of Colorado (for himself and Mr. Ryan of Wisconsin) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for expedited rescissions of budget authority. 
 
 
1.Short title, findings, and purpose 
(a)Short titleThis Act may be cited as the Stimulating Leadership in Limiting Expenditures (or ‘SLICE’) Act of 2007. 
(b)FindingsCongress finds that— 
(1)the Congressional Budget Office has projected that unless current laws and policies are changed Federal expenditures will exceed revenues during and after fiscal year 2007, which will require the Government to borrow funds to offset these deficits;  
(2)substantial Federal appropriations will continue to be required for ongoing costs of national defense and homeland security, as well as for other urgent purposes;  
(3)rescinding previously-mandated spending on lower-priority items would help reduce the extent to which such necessary appropriations for urgent purposes would require increases in the national debt that must be repaid, with interest, in the future; and  
(4)however, under current law, while the President can propose rescinding such spending, the Congress is not required to act on any such proposals by the President.  
(c)PurposeThe purpose of this Act is to enable the President to require Congress to debate and vote on certain presidential proposals for reducing spending. 
2.Expedited consideration of certain proposed rescissions 
(a)In generalPart B of title X of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 681 et seq.) is amended by redesignating sections 1013 through 1017 as sections 1014 through 1018, respectively, and inserting after section 1012 the following new section: 
 
1013.Expedited consideration of certain proposed rescissions 
(a)Proposed rescission of budget authorityIn addition to the method of rescinding budget authority specified in section 1012, the President may propose, at the time and in the manner provided in subsection (b), the rescission of any budget authority provided in an appropriation Act. Funds made available for obligation under this procedure may not be proposed for rescission again under this section or section 1012. 
(b)Transmittal of special message 
(1)Not later than 3 calendar days after the date of enactment of an appropriation Act, the President may transmit to Congress one special message proposing to rescind amounts of budget authority provided in that Act and include with that special message a draft bill that, if enacted, would only rescind that budget authority. That bill shall clearly identify the amount of budget authority that is proposed to be rescinded for each program, project, or activity to which that budget authority relates. 
(2)In the case of an appropriation Act that includes accounts within the jurisdiction of more than one subcommittee of the Committee on Appropriations, the President in proposing to rescind budget authority under this section shall send a separate special message and accompanying draft bill for accounts within the jurisdiction of each such subcommittee. 
(3)Each special message shall specify, with respect to the budget authority proposed to be rescinded, the matters referred to in paragraphs (1) through (5) of section 1012(a). 
(c)Procedures for expedited consideration 
(1) 
(A)Before the close of the second legislative day of the House of Representatives after the date of receipt of a special message transmitted to Congress under subsection (b), the majority leader or minority leader of the House of Representatives shall introduce (by request) the draft bill accompanying that special message. If the bill is not introduced as provided in the preceding sentence, then, on the third legislative day of the House of Representatives after the date of receipt of that special message, any Member of that House may introduce the bill. 
(B)The bill shall be referred to the Committee on Appropriations of the House of Representatives. The Committee shall report the bill without substantive revision and with or without recommendation. The bill shall be reported not later than the seventh legislative day of that House after the date of receipt of that special message. If the Committee on Appropriations fails to report the bill within that period, that committee shall be automatically discharged from consideration of the bill, and the bill shall be placed on the appropriate calendar. 
(C)A vote on final passage of the bill referred to in subparagraph (B) shall be taken in the House of Representatives on or before the close of the 10th legislative day of that House after the date of the introduction of the bill in that House. If the bill is passed, the Clerk of the House of Representatives shall cause the bill to be engrossed, certified, and transmitted to the Senate within one calendar day of the day on which the bill is passed. 
(2) 
(A)A motion in the House of Representatives to proceed to the consideration of a bill under this section shall be highly privileged and not debatable. An amendment to the motion shall not be in order, nor shall it be in order to move to reconsider the vote by which the motion is agreed to or disagreed to. 
(B)Debate in the House of Representatives on a bill under this section shall not exceed 4 hours, which shall be divided equally between those favoring and those opposing the bill. A motion further to limit debate shall not be debatable. It shall not be in order to move to recommit a bill under this section or to move to reconsider the vote by which the bill is agreed to or disagreed to. 
(C)Appeals from decisions of the Chair relating to the application of the Rules of the House of Representatives to the procedure relating to a bill under this section shall be decided without debate. 
(3) 
(A)A bill transmitted to the Senate pursuant to paragraph (1) (C) or (E) shall be referred to its Committee on Appropriations. The committee shall report the bill either without substantive revision or with an amendment in the nature of a substitute, and with or without recommendation. The bill shall be reported not later than the seventh legislative day of the Senate after it receives the bill. A committee failing to report the bill within such period shall be automatically discharged from consideration of the bill, and the bill shall be placed upon the appropriate calendar. 
(B)A vote on final passage of a bill transmitted to the Senate shall be taken on or before the close of the 10th legislative day of the Senate after the date on which the bill is transmitted. 
(4) 
(A)A motion in the Senate to proceed to the consideration of a bill under this section shall be privileged and not debatable. An amendment to the motion shall not be in order, nor shall it be in order to move to reconsider the vote by which the motion is agreed to or disagreed to. 
(B)Debate in the Senate on a bill under this section, and all amendments thereto and all debatable motions and appeals in connection therewith, shall not exceed 10 hours. The time shall be equally divided between, and controlled by, the majority leader and the minority leader or their designees. 
(C)Debate in the Senate on any debatable motion or appeal in connection with a bill under this section shall be limited to not more than 1 hour, to be equally divided between, and controlled by, the mover and the manager of the bill, except that in the event the manager of the bill is in favor of any such motion or appeal, the time in opposition thereto, shall be controlled by the minority leader or his designee. Such leaders, or either of them, may, from time under their control on the passage of a bill, allot additional time to any Senator during the consideration of any debatable motion or appeal. 
(D)A motion in the Senate to further limit debate on a bill under this section is not debatable. A motion to recommit a bill under this section is not in order. 
(d)Amendments and divisions generally prohibited 
(1)Except as provided by paragraph (2), no amendment to a bill considered under this section or to a substitute amendment referred to in paragraph (2) shall be in order in either the House of Representatives or the Senate. It shall not be in order to demand a division of the question in the House of Representatives (or in a Committee of the Whole) or in the Senate. No motion to suspend the application of this subsection shall be in order in either House, nor shall it be in order in either House to suspend the application of this subsection by unanimous consent. 
(2) 
(A)It shall be in order in the Senate to consider an amendment in the nature of a substitute reported by the Committee on Appropriations under subsection (c)(3)(A) that complies with subparagraph (B). 
(B)It shall only be in order in the Senate to consider any amendment described in subparagraph (A) if— 
(i)the amendment contains only rescissions to the same appropriation Act as the bill that it is amending contained; and 
(ii)the aggregate amount of budget authority rescinded equals or exceeds the aggregate amount of budget authority rescinded in the bill that it is amending;unless that amendment consists solely of the text of the bill as introduced in the House of Representatives that makes rescissions to carry out the applicable special message of the President. 
(C)It shall not be in order in the Senate to consider a bill or an amendment in the nature of a substitute reported by the Committee on Appropriations under subsection (c)(3)(A) unless the Senate has voted upon and rejected an amendment in the nature of a substitute consisting solely of the text of the bill as introduced in the House of Representatives that makes rescissions to carry out the applicable special message of the President. 
(e)Requirement to make available for obligationAny amount of budget authority proposed to be rescinded in a special message transmitted to Congress under subsection (b) shall be made available for obligation on the earlier of— 
(1)the day after the date upon which the House of Representatives defeats the bill transmitted with that special message rescinding the amount proposed to be rescinded and (if reported by the Committee on Appropriations) the alternative bill; or 
(2)the day after the date upon which the Senate rejects a bill or amendment in the nature of a substitute consisting solely of the text of the bill as introduced in the House of Representatives that makes rescissions to carry out the applicable special message of the President. 
(f)DefinitionsFor purposes of this section— 
(1)the term appropriation Act means any general or special appropriation Act, and any Act or joint resolution making supplemental, deficiency, or continuing appropriations; and 
(2)the term legislative day means, with respect to either House of Congress, any calendar day during which that House is in session.. 
(b)Exercise of rulemaking powersSection 904 of such Act (2 U.S.C. 621 note) is amended— 
(1)by striking and 1017 in subsection (a) and inserting 1013, and 1018; and 
(2)by striking section 1017 in subsection (d) and inserting sections 1013 and 1018; and 
(c)Conforming amendments 
(1)Section 1011 of such Act (2 U.S.C. 682(5)) is amended— 
(A)in paragraph (4), by striking 1013 and inserting 1014; and 
(B)in paragraph (5)— 
(i)by striking 1016 and inserting 1017; and 
(ii)by striking 1017(b)(1) and inserting 1018(b)(1). 
(2)Section 1015 of such Act (2 U.S.C. 685) (as redesignated by section 2(a)) is amended— 
(A)by striking 1012 or 1013 each place it appears and inserting 1012, 1013, or 1014; 
(B)in subsection (b)(1), by striking 1012 and inserting 1012 or 1013; 
(C)in subsection (b)(2), by striking 1013 and inserting 1014; and 
(D)in subsection (e)(2)— 
(i)by striking and at the end of subparagraph (A); 
(ii)by redesignating subparagraph (B) as subparagraph (C); 
(iii)by striking 1013 in subparagraph (C) (as so redesignated) and inserting 1014; and 
(iv)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)he has transmitted a special message under section 1013 with respect to a proposed rescission; and. 
(3)Section 1016 of such Act (2 U.S.C. 686) (as redesignated by section 2(a)) is amended by striking 1012 or 1013 each place it appears and inserting 1012, 1013, or 1014. 
(d)Clerical amendmentsThe table of sections for subpart B of title X of such Act is amended— 
(1)by redesignating the items relating to sections 1013 through 1017 as items relating to sections 1014 through 1018; and 
(2)by inserting after the item relating to section 1012 the following new item: 
 
 
Sec. 1013. Expedited consideration of certain proposed rescissions.. 
3.Application 
(a)In generalSection 1013 of the Congressional Budget and Impoundment Control Act of 1974 (as added by section 2) shall apply to amounts of budget authority provided by appropriation Acts (as defined in subsection (f) of such section) that are enacted during the One Hundred Tenth Congress. 
(b)Special transition ruleWithin 3 calendar days after the beginning of the One Hundred Eleventh Congress, the President may retransmit a special message, in the manner provided in section 1013(b) of the Congressional Budget and Impoundment Control Act of 1974 (as added by section 2), proposing to rescind only those amounts of budget authority that were contained in any special message to the One Hundred Tenth Congress which that Congress failed to consider because of its sine die adjournment before the close of the time period set forth in such section 1013 for consideration of those proposed rescissions. A draft bill shall accompany that special message that, if enacted, would only rescind that budget authority. Before the close of the second legislative day of the House of Representatives after the date of receipt of that special message, the majority leader or minority leader of the House of Representatives shall introduce (by request) the draft bill accompanying that special message. If the bill is not introduced as provided in the preceding sentence, then, on the third legislative day of the House of Representatives after the date of receipt of that special message, any Member of that House may introduce the bill. The House of Representatives and the Senate shall proceed to consider that bill in the manner provided in such section 1013. 
 
